DETAILED ACTION
The present application, filed on 03/30/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final Third Office Action on the merits in response to applicant’s RCE filing on 02/03/2022.
Claims 1-10, 12-13, and 15-20 are pending and have been considered below.

Priority
The application claims priority to foreign application JP2019-071532, filed on 04/30/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 01/03 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, Frasher discloses {Figure 9} that the “wheel assemblies 70 each include the wheels 56 and strut structures 58 described herein above, as well as any number of connecting structures 72, such as suspension members, anti-sway bars, equal-camber bars, etc., all well known to those of ordinary skill in the art. The wheel assemblies 70 generally provide 4-wheel steering and allow each wheel 56 to both rotate and lean, and optionally extend, thereby allowing the chassis to lean to nullify lateral and longitudinal acceleration forces from the occupant's perspective” [0028]. Examiner maintains that including a pendulum mechanism arranged between an under body and an upper body {Yoshioka Figure 3} in order to “ensure comfortable riding comfort and operational stability against these external forces, it is ideal to provide a vertical suspension device, a front/rear suspension device, and a left/right suspension device, and it becomes feasible to provide a structure for realizing this ideal” {Yoshioka Machine Translation, pg. 1, lines 29-32} would have been obvious to one of ordinary skill in the art. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 12-13, and 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12-13 recite the subject matter of cancelled claim 11 that was amended in to claim 1; and claims 15-16 recite the subject matter of cancelled claim 14 that was amended into claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frasher (US 2019/0389269) in view of Yoshioka (JP 2004/352196), as cited by Applicant.

However, Frasher does not explicitly disclose a pendulum mechanism arranged between an under body and an upper body.
Yoshioka teaches {Figure 2} a pendulum mechanism {300} arranged between an under body {360} and an upper body {350}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the vehicle disclosed by Frasher to include a pendulum mechanism arranged between an under body and an upper body in order to “ensure
comfortable riding comfort and operational stability against these external forces, it is ideal to provide a vertical suspension device, a front / rear suspension device, and a left / right suspension device, and it becomes feasible to provide a structure for realizing this ideal” {Yoshioka Machine Translation, pg. 1, lines 29-32}. 
Regarding claim 2, Frasher, as modified, discloses {Figures 1-7} the inclination controller {“one or more controllers responsive to inclination feedback” [0006-0007]} controls the under body {“chassis” 22, 44, 52} to incline in a case where an inclination angle {“lean angle” Θ} of the upper body {“occupant cell” 42, 54} that inclines around the support point {“transverse pivot point”, “longitudinal pivot point”} while oscillating exceeds an adjustment start angle {[0024]}. 
Regarding claims 3-4, Frasher, as modified, discloses {Figures 1-7} the inclination controller {“one or more controllers responsive to inclination feedback” [0006-0007]} increases an inclined angle {“tilt angle”} specified for the under body {“chassis” 22, 44, 52} with an increase of the inclination angle {“lean angle” Θ} of the upper body {“occupant cell” 42, 54} 
Regarding claims 5-7, Frasher, as modified, discloses {Figures 1-7} an inclined angle calculator {121, [0021-0022]} calculating the inclined angle {“tilt angle”} specified for the under body {“chassis” 22, 44 or 52} based on an acceleration of the vehicle {14, 20}, wherein the inclined angle calculator increases the inclined angle specified for the under body with an increase of the acceleration of the vehicle.
Regarding claims 8-10, Frasher, as modified, discloses {Figure 6} an oscillation restrictor {“a control system and servo mechanisms” [0024]} restricting the oscillation of the upper body {“occupant cell” 42, 54} until the inclined angle {“tilt angle”} specified for the under body {“chassis” 22, 44, 52} exceeds an oscillation allowable angle [0024]. 
Regarding claims 12-13, Frasher, as modified, discloses {Figures 1-7} an actuator {“one or more actuation mechanisms” [0006-0007]} generating a driving force that allows the inclination angle {“lean angle” Θ } of the upper body {“occupant cell” 42, 54} to change; and an oscillation controller {“a control system and servo mechanisms” [0024]} controlling an operation of the actuator to increase the inclination angle of the upper body in a case where an actual value of the inclination angle of the upper body is smaller than an estimation value {±17 degrees} of the inclination angle of the upper body in accordance with the acceleration of the vehicle {[0021-0022]}, and to decrease the inclination angle of the upper body in a case where the actual value is greater than the estimation value {±17 degrees}. 
Regarding claims 15-16, Frasher, as modified, discloses {Figure 6} the oscillation controller {“a control system and servo mechanisms” [0024]} controls the operation of the actuator {“one or more actuation mechanisms” [0006-0007]} to inhibit a protrusion amount of 
Regarding claims 17-18, Frasher, as modified, discloses {Figures 6-7} the pendulum mechanism includes a lateral oscillation portion that allows the oscillation of the upper body {“occupant cell” 42 or 54} in a width direction of the vehicle {“the one or more of the chassis and the occupant cell are configured to pivot one or more of laterally and longitudinally with active assistance of one or more actuation mechanisms” [0006-0007]}. 
Regarding claims 19-20, Frasher, as modified, discloses {Figures 6-7} the pendulum mechanism includes a longitudinal oscillation portion that allows the oscillation of the upper body {“occupant cell” 42 or 54} in a front-rear direction of the vehicle {“the one or more of the chassis and the occupant cell are configured to pivot one or more of laterally and longitudinally with active assistance of one or more actuation mechanisms” [0006-0007]}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614